SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                             Joseph Vanderslice v. Harold Stewart (A-58-13) (073362)

Argued November 10, 2014 -- Decided January 29, 2015

SOLOMON, J., writing for a unanimous Court.


        In this appeal, the Court considers the impact of a court clerk’s failure to notify a party that the form of
payment filed with a notice rejecting an arbitration award and demanding a trial de novo (demand) was
nonconforming pursuant to Rule 1:5-6(c)(1)(A).
          Harold Stewart, a sergeant in Camden County’s Fire Police Department, was involved in a motor vehicle
accident with plaintiff Joseph Vanderslice while operating a Camden County vehicle. Plaintiff filed a complaint
against Camden County, the Camden County Fire Police Department, and Stewart (defendants), alleging personal
injuries sustained as a result of the accident. The case was referred to mandatory, non-binding arbitration, as
required by New Jersey’s court rules.
          On January 18, 2012, an arbitration panel determined that defendants were 100% liable for plaintiff’s
injuries, and awarded $145,970 for noneconomic damages and lost wages. The next day, defendants submitted the
required demand forms to the Camden County Arbitration Administrator, an employee in the Superior Court’s Civil
Division who manages arbitration proceedings on behalf of the county clerk. Attached to defendants’ demand was a
payment voucher, which gave the recipient the right to draw upon Camden County’s account with the State
Treasury. The Arbitration Administrator signed the voucher and sent it to the State Treasurer for payment, and the
Treasurer issued a check on February 17, exactly thirty days after the arbitration award was filed.
          On February 19, thirty-two days after the award, the Arbitration Administrator received the check.
However, because the check was not received within thirty days of the arbitration award as required by Rule 4:21A-
6(b)(1), the clerk did not file the demand or deposit the check. Neither the clerk nor the Arbitration Administrator
informed defendants of their nonconforming payment. Rather, defendants were alerted to the issue when, on
February 23, plaintiff moved to confirm the arbitration award and enter judgment. Defendants opposed the motion
and asked the trial court to permit a late filing. Concluding that defendants had substantially complied with the
court rules, the court permitted the late filing and rejected plaintiff’s motion to confirm the award and enter
judgment. The case proceeded to trial and the jury returned a verdict of “no cause of action” in favor of defendants.
          Plaintiff appealed, arguing that the trial court should not have permitted defendants’ late filing, and that the
arbitration award should have been confirmed and judgment entered for plaintiff. In an unpublished decision, the
Appellate Division determined that defendants’ demand was filed too late, reversed the trial court, and remanded the
matter for entry of an order confirming the arbitration award and entering judgment in plaintiff’s favor. The Court
granted defendants’ petition for certification. 217 N.J. 286 (2014).
HELD: Defendants’ demand was not filed out of time. Thus, the Appellate Division’s judgment is reversed and the
jury’s verdict is reinstated. Because the Court finds that defendants’ notice was timely, it does not reach the issue of
the standard for expanding the thirty-day time limit under Rule 4:21A-6(b)(1).
1. This matter involves an interpretation of the court rules governing mandatory arbitration. Rule 4:21A-1(a)(1)
provides that “[a]ll tort actions arising out of the operation, ownership, maintenance or use of an automobile shall be
submitted to arbitration[.]” A dissatisfied party may have the arbitration panel’s decision reviewed de novo by the
Superior Court by filing the demand forms and a $200 check, “payable to the ‘Treasurer, State of New Jersey,’” R.
4:21A-6(c), “within thirty days after filing of the arbitration award,” R. 4:21A-6(b)(1). (p. 6).




                                                            1
2. Documents in civil actions are deemed filed when the original is received by “the deputy clerk of the Superior
Court in the county of venue.” R. 1:5-6(b)(1). Once received, the clerk “may notify the person filing if such papers
do not conform[.]” R. 1:5-6(c) (emphasis added). However, if the required filing fee is not paid, “the paper[s] shall
be returned stamped ‘Received but not Filed (date).’” R. 1:5-6(c)(1)(A) (emphasis added). This procedure affords
notice to the party seeking a trial de novo that its form of payment has been deemed deficient. In those
circumstances, Rule 1:5-6(c)(1) provides for both mandatory notice and a ten-day window during which the filing
party may cure their error. (pp. 6-7)
3. It is clear that the court rules elevate a litigant’s right to pursue a claim over the procedural bars resulting from
technical filing defects. Indeed, the Court has held that the failure to include the required fee should not defeat a
filing that was otherwise proper and within time. Similarly, the comment to Rule 1:5-6(c)(1) explains that technical
defects should not serve to defeat an otherwise valid filing, but rather “the original filing date is protected if the fee
which should have accompanied the filing is transmitted within 10 days.” Pressler & Verniero, Current N.J. Court
Rules, comment 3 on R. 1:5-6 at 72-73 (2015). Because it recognizes that technical defects should not serve to
defeat an otherwise validly filed demand, the Court concludes that Rule 1:5-6(c)(1) is the correct frame of reference
(p. 8)
4. In Flett Associates v. S.D. Catalano, Inc., 361 N.J. Super. 127, 129 (App. Div. 2003), the Appellate Division
considered the effect of a delay in serving the opposing party with a demand for a trial de novo under Rule 4:21A-
6(b)(1), which governs the filing deadlines and procedures following an arbitrator’s award. The panel held correctly
that, “a delay in satisfaction of the service requirement does not have the same deleterious effect upon efficient
administration of the arbitration program as a failure to file the demand within time.” Id. at 134. Rule 4:21A-
6(b)(1) sets a short deadline for filing a trial de novo demand to ensure that the court will promptly schedule trials in
cases that cannot be resolved by arbitration. This short deadline compounds the dangers of faulty filings because
actions that are subject to mandatory arbitration will be dismissed administratively if a party does not move to
dismiss or confirm the arbitration award within fifty days of its filing. R. 4:21A-6(b)(2),(3). Thus, in the context of
a demand for trial de novo, the mandatory notice provisions of Rule 1:5-6(c)(1) are critical. (p. 9)
5. In this case, defendants submitted their demand one day after the arbitration panel made its decision. The
Arbitration Administrator forwarded the voucher to the State Treasurer the following day. The clerk was then
required by Rule 1:5-6(c)(1)(A) to notify defendants that the form of payment was nonconforming. Parties such as
defendants whose filings are deficient are entitled to ten days from the date of the clerk’s notice to bring the filing
into conformity with the applicable rule. Because notice of defendants’ deficient filing was never transmitted by the
clerk, the ten-day period to cure never began to run. Defendants received actual notice of the deficiency on
February 23, four days after the deficiency had been cured. By any measure, the conforming check was not received
by the county clerk’s office out of time. (pp. 9-10)
6. Because the Court determines that defendants’ filing was timely, it does not analyze the additional question
presented in this appeal: whether substantial compliance or extraordinary circumstances is the proper standard for
the consideration of a motion to relax the thirty-day limit of Rule 4:21A-6(b)(1). (p. 10)
         The judgment of the Appellate Division is REVERSED, the matter is REMANDED to the trial court for
reinstatement of the judgment in favor of defendants.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-
VINA; and JUDGE CUFF (temporarily assigned) join in JUSTICE SOLOMON’s opinion.




                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                        A-58 September Term 2013
                                                 073362

JOSEPH VANDERSLICE,

    Plaintiff-Respondent,

         v.

HAROLD STEWART, CAMDEN COUNTY
FIRE POLICE DEPARTMENT, and
CAMDEN COUNTY,

    Defendants-Appellants.


         Argued November 10, 2014 – Decided January 29, 2015

         On certification to the Superior Court,
         Appellate Division.

         Howard L. Goldberg, First Assistant County
         Counsel, argued the cause for appellants
         (Sherri L. Schweitzer, Camden County
         Counsel, attorney; Mr. Goldberg, William H.
         Kenney, and Tara L. Humma, Assistants County
         Counsel, on the briefs).

         Patricia B. Quelch argued the cause for
         respondent (Helmer, Conley & Kasselman,
         attorneys).

    JUSTICE SOLOMON delivered the opinion of the Court.

    In this case, we are asked to consider three issues: first,

the impact of a court clerk’s failure to notify a party that the

form of payment filed with a notice rejecting an arbitration

award and demanding a trial de novo (demand) was nonconforming

pursuant to Rule 1:5-6(c)(1)(A); second, whether “extraordinary

circumstances” is the appropriate standard for expanding the

                                1
thirty-day time limit to file a demand; and third, if so,

whether the failure of the clerk to notify a filing party

pursuant to Rule 1:5-6(c)(1)(A) satisfies that standard.

    Because we hold that defendants’ demand was not filed out

of time, we reverse the Appellate Division’s judgment and

reinstate the jury’s verdict.   Therefore, we need not reach the

issue of the standard for expanding the thirty-day time limit

under Rule 4:21A-6(b)(1).

                                I.

    The relevant facts are not in dispute.    Harold Stewart, a

sergeant in Camden County’s Fire Police Department, while

operating a Camden County vehicle, was involved in a motor

vehicle accident with plaintiff Joseph Vanderslice.   Plaintiff

filed a complaint against Camden County, the Camden County Fire

Police Department, and Stewart (defendants), alleging personal

injuries sustained as a result of the accident.   The case was

referred to mandatory, non-binding arbitration, as required by

our court rules.

    On January 18, 2012, an arbitration panel determined that

defendants were 100% liable for plaintiff’s injuries, and

awarded $145,970 for noneconomic damages and lost wages.     The




                                 2
next day, defendants submitted the required demand forms to the

Camden County Arbitration Administrator.1

     Attached to defendants’ demand was a payment voucher -- a

writing that gave the recipient the right to draw upon Camden

County’s account with the State Treasury.2   The Arbitration

Administrator signed the voucher and sent it to the State

Treasurer for payment.   The Treasurer issued a check on February

17, exactly thirty days after the arbitration award was filed.

On February 19, thirty-two days after the award, the Arbitration

Administrator received the check.    However, because the

Arbitration Administrator concluded that the check was not

received within thirty days of the arbitration award as required

by Rule 4:21A-6(b)(1), the clerk did not file the demand or

deposit the check.

     Although Rule 1:5-6(c)(1)(A) required the clerk to notify

defendants of their error, neither the clerk nor the Arbitration

Administrator informed defendants of their nonconforming



1 The Arbitration Administrator, although an employee in the
Superior Court’s Civil Division and not the clerk’s office,
manages arbitration proceedings on behalf of the county clerk.

2 Black’s Law Dictionary defines voucher as “[a] written or
printed authorization to disburse money.” Black’s Law
Dictionary 766 (Bryan A. Garner ed., 3rd pocket ed. 2006). New
Jersey’s use of the term “voucher” is, in this context,
consistent with that definition. See Franklin Tower One v.
N.M., 157 N.J. 602, 608-09 & n.1 (1999) (explaining procedures
by which private landlords receive compensation from state and
federal governments under the Section 8 voucher program).
                                 3
payment.   Rather, defendants were alerted that the demand had

not been filed when, on February 23, plaintiff moved to confirm

the arbitration award and enter judgment.   Defendants opposed

the motion and asked the trial court to permit a late filing.

Concluding that defendants had substantially complied with the

court rules, the court permitted the late filing and rejected

plaintiff’s motion to confirm the award and enter judgment.     The

case proceeded to trial and the jury returned a verdict of “no

cause of action” in favor of defendants.

    Plaintiff appealed, arguing that the trial court should not

have permitted defendants’ late filing, and that the arbitration

award should have been confirmed and judgment entered for

plaintiff.   In an unpublished decision, the Appellate Division

determined that defendants’ demand was filed too late, reversed

the trial court, and remanded the matter for entry of an order

confirming the arbitration award and entering judgment in

plaintiff’s favor.   The appellate panel reasoned that defendants

failed to show extraordinary circumstances justifying the late

filing of their demand.   We granted defendants’ petition for

certification.   Vanderslice v. Stewart, 217 N.J. 286 (2014).

                                II.

    Defendants contend before this Court that filing documents

“encompasses a process and is not a single event.”   They argue

that process is governed in part by Rule 1:5-6(c)(1)(A), which

                                 4
requires the clerk to provide written notice to a litigant who

submitted a nonconforming filing fee.    In addition, defendants

argue that the Appellate Division failed to recognize the

obligations of the clerk, and that filing is a process involving

multiple actors rather than a discrete event dependent on the

actions of one party.

    Defendants also assert that they substantially complied

with the filing requirements.    They maintain that the issue here

requires application of a court rule, not a statute; thus the

appropriate standard is “substantial compliance” rather than

“extraordinary circumstances.”   Alternatively, defendants argue

that “substantial compliance coupled with the lack of notice and

an opportunity to cure constitutes an extraordinary

circumstance.”

    Plaintiff counters that Rule 1:5-6(c)(3) requires rejection

of a demand for trial de novo if it is not filed within thirty

days of the arbitration award.   Plaintiff also contends that the

county clerk is not required to provide a party whose filings

are deficient an opportunity to cure.    Therefore, defendants’

only recourse was to file a motion to relax the thirty-day time

limitation for filing a demand under Rule 4:21A-6, which

requires a showing of extraordinary circumstances.    Plaintiff

also argues for application of the extraordinary circumstances

standard set forth in Flagg v. Township of Hazlet, 321 N.J.
5
Super. 256, 260 (App. Div. 1999), which held that courts should

find extraordinary circumstances only in unique situations.

Plaintiff contends that a payment deficiency is too common to

qualify as an extraordinary circumstance.

                               III.

    Because this matter involves an interpretation of the court

rules governing mandatory arbitration, which is a question of

law, we undertake a de novo review.   See State ex rel. A.B., 219
N.J. 542, 554-55 (2014).   Our analysis begins with a review of

those rules.

                                A.

    Rule 4:21A-1(a)(1) provides that “[a]ll tort actions

arising out of the operation, ownership, maintenance or use of

an automobile shall be submitted to arbitration[.]”   A

dissatisfied party may have the arbitration panel’s decision

reviewed de novo by the Superior Court by filing the demand

forms accompanied by “a check payable to the ‘Treasurer, State

of New Jersey’ in the amount of $200,” R. 4:21A-6(c), “within

thirty days after filing of the arbitration award,” R. 4:21A-

6(b)(1).

    Under Rule 1:5-6(b)(1), documents in civil actions are

deemed filed when the original is received by “the deputy clerk

of the Superior Court in the county of venue.”   Once received,

the clerk “may notify the person filing if such papers do not

                                 6
conform[.]”   R. 1:5-6(c) (emphasis added).    However, if the

required filing fee is not paid, “the paper[s] shall be returned

stamped ‘Received but not Filed (date).’”     R. 1:5-6(c)(1)(A)3

(emphasis added); see Johnson v. Schragger, Lavine, Nagy &

Krasny, 340 N.J. Super. 84, 92 (App. Div. 2001).     This procedure

affords notice to the party seeking a trial de novo that its

form of payment has been deemed deficient.

     Rule 1:5-6(c)(1) provides for both mandatory notice in

those circumstances and a ten-day window during which the filing

party may cure their error.

          If a paper is returned under this rule, it
          shall be accompanied by a notice advising that
          if the paper is retransmitted together with
          the required signature, document or fee, as
          appropriate, within ten days after the date of
          the clerk’s notice, filing will be deemed to
          have been made on the stamped receipt date.

          [R. 1:5-6(c)(1) (emphasis added).]

Applying this rule, the Appellate Division in Johnson, supra,

held that “if the required filing fee is not paid, the judgment

or order must be returned by the Clerk to the proponent with a

notation that it had been received, but not filed.”     340 N.J.

Super. at 92.


3
 In addition to the notice requirement for deficient filing fees,
Rule 1:5-6(c)(1) requires the clerk to notify the filing party
when filings fail to include a completed case information
statement, required affidavits in Family Part cases, signatures,
or a title search in certain actions.

                                 7
       It is clear that the above provisions of our court rules

elevate a litigant’s right to pursue a claim over the procedural

bars resulting from technical filing defects.    Indeed, we have

held that the failure to include the required fee should not

defeat a filing that was otherwise proper and within time.

Poetz v. Mix, 7 N.J. 436, 439-42 (1951) (deeming papers filed

under prior court rules where filing fee was paid four days

after filing deadline and the court clerk had not demanded fee

payment before stamping papers “received and filed”).

       Similarly, the comment to Rule 1:5-6(c)(1) explains that

technical defects should not serve to defeat an otherwise valid

filing.    Pressler & Verniero, Current N.J. Court Rules, comment

3 on R. 1:5-6 at 72-73 (2015).    Referencing State v. One 1986

Subaru, 230 N.J. Super. 451, 458 (App. Div. 1989), aff’d in

part, rev’d in part, 120 N.J. 310 (1990), a case involving a

form of a promise to pay similar to a voucher, the comment

states “the original filing date is protected if the fee which

should have accompanied the filing is transmitted within 10

days.”    Pressler & Verniero, supra, comment 3 on R. 1:5-6 at 72-

73.4     Because it recognizes that technical defects should not

serve to defeat an otherwise validly filed demand, we conclude

that Rule 1:5-6(c)(1) is the correct frame of reference.


4 We therefore reject plaintiff’s argument that Rule 1:5-6(c)(3)
sets forth the proper analytical framework.
                                  8
    In Flett Associates v. S.D. Catalano, Inc., 361 N.J. Super.
127, 129 (App. Div. 2003), the Appellate Division considered the

effect of a delay in serving the opposing party with a demand

for a trial de novo under Rule 4:21A-6(b)(1), which governs the

filing deadlines and procedures following an arbitrator’s award.

The panel in Flett held correctly that, under the facts

presented, “a delay in satisfaction of the service requirement

does not have the same deleterious effect upon efficient

administration of the arbitration program as a failure to file

the demand within time.”    Id. at 134.

    Rule 4:21A-6(b)(1) “set[s] a short deadline for filing a

[trial] de novo demand” to “ensure[] that the court will

promptly schedule trials in cases that cannot be resolved by

arbitration.”   Nascimento v. King, 381 N.J. Super. 593, 597

(App. Div. 2005).   This short deadline compounds the dangers of

faulty filings because actions that are subject to mandatory

arbitration will be administratively dismissed if a party does

not move to dismiss or confirm the arbitration award within

fifty days of its filing.   R. 4:21A-6(b)(2),(3).   Thus, in the

context of a demand for trial de novo, the mandatory notice

provisions of Rule 1:5-6(c)(1) are of paramount importance.

                                      B.

    As set forth above, defendants submitted their demand on

January 19, 2012, one day after the arbitration panel made its

                                  9
decision.   The Arbitration Administrator forwarded the voucher

to the State Treasurer on January 20, 2012.   The clerk was then

required by Rule 1:5-6(c)(1)(A) to notify defendants that the

form of payment was nonconforming.

     Parties such as defendants whose filings are deficient are

entitled to ten days from the date of the clerk’s notice to

bring the filing into conformity with the applicable rule.

Ibid.   Notice of defendants’ deficient filing was never

transmitted by the clerk and, therefore, the ten-day period to

cure never began to run.5   Defendants received actual notice of

the deficiency on February 23, four days after the deficiency

had been cured, when plaintiff filed his motion to confirm the

arbitration award.   By any measure, the conforming check was not

received by the county clerk’s office out of time.   Since this

filing was not untimely, we need not analyze whether substantial

compliance or extraordinary circumstances is the proper standard

for the consideration of a motion to relax the thirty-day limit

of Rule 4:21A-6(b)(1).

                                IV.




5
 This cure period cannot extend indefinitely, as Rule 4:21A-
6(b)(2) and (3) operate to dismiss any complaint subject to the
mandatory arbitration provisions of the court rules if the
parties do not dismiss or confirm the award within fifty days of
the arbitration panel’s decision.

                                 10
    For the reasons set forth above, we reverse the judgment of

the Appellate Division and remand the matter to the trial court

for reinstatement of the judgment in favor of defendants.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA; and JUDGE CUFF (temporarily assigned) join in
JUSTICE SOLOMON’s opinion.




                                2
       SUPREME COURT OF NEW JERSEY

NO.     A-58   SEPTEMBER TERM 2013

ON CERTIFICATION TO             Appellate Division, Superior Court




JOSEPH VANDERSLICE,

       Plaintiff-Respondent,

               v.

HAROLD STEWART, CAMDEN COUNTY
FIRE POLICE DEPARTMENT, and
CAMDEN COUNTY,

       Defendants-Appellants.




DECIDED                January 29, 2015
Chief Justice Rabner   PRESIDING
OPINION BY                 Justice Solomon
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                      REVERSE/
  CHECKLIST                            REMAND/
                                      REINSTATE
  CHIEF JUSTICE RABNER                    X
  JUSTICE LaVECCHIA                       X
  JUSTICE ALBIN                           X
  JUSTICE PATTERSON                       X
  JUSTICE FERNANDEZ-VINA                  X
  JUSTICE SOLOMON                         X
  JUDGE CUFF (t/a)                        X
  TOTALS                                  7




                                                   1